

115 HR 4966 IH: To make continuing appropriations for pay for certain training for members of the National Guard and of the reserve components of the Armed Forces in the event of a shutdown of the Federal Government, to prohibit the furlough of such members during such a shutdown, and for other purposes.
U.S. House of Representatives
2018-02-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 4966IN THE HOUSE OF REPRESENTATIVESFebruary 7, 2018Mr. Kelly of Mississippi introduced the following bill; which was referred to the Committee on Appropriations, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo make continuing appropriations for pay for certain training for members of the National Guard
			 and of the reserve components of the Armed Forces in the event of a
			 shutdown of the Federal Government, to prohibit the furlough of such
			 members during such a shutdown, and for other purposes.
	
		1.Continuing appropriations for certain training for members of the National Guard and of the reserve
			 components of Armed Forces
 (a)AppropriationsSubject to subsection (c), there are hereby appropriated for fiscal year 2018, out of any money in the Treasury not otherwise appropriated, for any period during which a Government shutdown is in effect, such sums as are necessary to provide pay and allowances to—
 (1)covered members for training duty— (A)in the course of performing—
 (i)active service; (ii)inactive-duty training; or
 (iii)Active Guard and Reserve duty under section 328 of title 32, United States Code; (B)that occurs during such period; and
 (C)that the Secretary concerned determines was scheduled before the beginning of such period; and (2)civilian personnel of the Department of Defense (and the Department of Homeland Security in the case of the Coast Guard) whom the Secretary concerned determines are providing support to covered members for purposes described in paragraph (1).
 (b)Exemption from furloughSubject to subsection (c), any covered member and all civilian personnel described in subsection (a)(2) shall be exempt from any furlough order for any period during which a Government shutdown is in effect.
 (c)TerminationAppropriations and funds made available and exemptions from furlough granted pursuant to this section shall be available until whichever of the following occurs first:
 (1)The enactment into law of an appropriation (including a continuing appropriation) for any purpose for which amounts are made available in subsection (a).
 (2)The enactment into law of the applicable regular or continuing appropriations resolution or other Act without any appropriation for such purpose.
 (3)The end of the 30th consecutive day on which a Government shutdown is in effect. (d)Determination of Government shutdownFor purposes of this section, a Government shutdown shall be considered to be in effect if there is a lapse in appropriations for any purpose for which amounts are made available in subsection (a) as a result of a failure to enact a regular appropriations bill or continuing resolution.
 (e)DefinitionsIn this section: (1)The term covered members consists of—
 (A)members of the National Guard; and (B)members of the reserve components of the Armed Forces.
 (2)In this section, the term Secretary concerned means— (A)the Secretary of Defense with respect to matters concerning the Department of Defense; and
 (B)the Secretary of Homeland Security with respect to matters concerning the Coast Guard. (3)The terms Armed Forces, active service, and inactive-duty training have the meanings given such terms in section 101 of title 10, United States Code.
 (4)The term reserve components of the Armed Forces means the components named in section 10101 of title 10, United States Code. (5)The term National Guard has the meaning given such term in section 101(3) of title 32, United States Code.
 (6)The term furlough has the meaning given such term in section 7511(a)(5) of title 5, United States Code. 